Citation Nr: 0613600	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  05-35 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a cervical spine injury.

2.  Entitlement to service connection for residuals of a 
cervical spine injury.

3.  Entitlement to service connection for residuals of a left 
shoulder injury.

4.  Entitlement to service connection for residuals of a left 
arm injury.

5.  Entitlement to service connection for bilateral hip 
disability.

6.  Entitlement to service connection for residuals of a 
right calf muscle injury.

7.  Entitlement to service connection for bilateral foot and 
toe disorders secondary to service-connected cold injury 
residuals.

8.  Entitlement to service connection for a chronic eye 
disability.

9.  Entitlement to service connection for loss of 
equilibrium.

10.  Entitlement to service connection for duodenal ulcer.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
benign prostatic hypertrophy with bladder outlet obstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from November 1939 to 
May 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for residuals of a cervical spine injury, 
residuals of a left shoulder injury, residuals of a left arm 
injury, degenerative joint disease of the hips, residuals of 
a right calf muscle injury, bilateral foot and toe disorders, 
loss of equilibrium, duodenal ulcer, chronic eye disability, 
and for compensation under 38 U.S.C.A. § 1151 for disability 
incurred during VA surgery for benign prostatic hypertrophy 
with bladder outlet obstruction.  

In September 2005, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2005).

In March 2002, the RO denied service connection for PTSD and 
notified the veteran of that denial.  In May 2003, the RO 
issued another rating decision and cover letter which states 
that service connection for PTSD was denied.  The veteran 
submitted a timely notice of disagreement (NOD).  The RO did 
not issue a statement of the case (SOC) addressing PTSD.  
Instead, in a September 2003 letter, the RO notified the 
veteran that the NOD was not valid because service connection 
for PTSD had not been denied.  

In a December 2004 rating decision, the RO again denied 
entitlement to service connection for PTSD; however, the 
rating decision confusingly states "The previous denial of 
service connection for post traumatic stress disorder is 
confirmed and continued."  Because the veteran had 
previously submitted a timely NOD, the Board will honor the 
NOD.  No SOC has been issued addressing entitlement to 
service connection for PTSD.  Thus, a remand is necessary and 
the issue has been added to page 1 of this decision to 
reflect the Board's jurisdiction over the matter.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  

Entitlement to service connection for loss of equilibrium, 
service connection for duodenal ulcer, and service connection 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.





FINDINGS OF FACT

1.  By rating decision of March 2003, the RO determined that 
new and material evidence to reopen a claim of entitlement to 
service connection for residuals of a neck injury had not 
been submitted and properly notified the veteran of that 
decision.  

2.  The veteran did not appeal the March 2003 RO decision and 
it became final.

3.  New evidence received at the RO since the March 2003 
rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a neck injury.

4.  The veteran has submitted competent lay evidence of an 
injury to the neck during combat and continuity of 
symptomatology since then.

5.  Competent medical evidence reflects diagnoses of cervical 
spine degenerative disc disease, spondylosis, and lower 
cervical disc derangement and hyperostosis. 

6.  The medical evidence does not dissociate cervical spine 
degenerative disc disease, spondylosis, lower cervical disc 
derangement, and hyperostosis from inservice injury.

7.  Competent lay evidence of continuity of left shoulder 
pain dating back to active military service has not been 
submitted.  

8.  Post-service left shoulder pain was first documented in 
2004.

9.  There is no medical evidence that tends to link left 
shoulder pain to inservice injuries incurred in June 1944.

10.  Competent lay evidence of continuity of left arm-related 
symptomatology dating from active military service has not 
been received.  

11.  There is no medical evidence that tends to link left arm 
pain to inservice injuries incurred in June 1944.

12.  Competent medical evidence attributes bilateral hip 
limitation of motion to service-connected low back 
disability.  

13.  Competent lay evidence of continuity of right calf 
muscle-related symptomatology dating from active military 
service has not been submitted.  

14.  Competent medical evidence that tends to link right calf 
cramps to inservice injuries incurred in June 1944 has not 
been submitted.

15.  Competent medical evidence of a diagnosis of Morton's 
neuroma or other foot or toe disorders secondary to cold 
injury residuals has not been submitted.

16.  There is no medical evidence that tends to link a 
chronic eye disability to active military service.

17.  The medical evidence does not tend to show that 
additional disability was caused by VA medical or surgical 
treatment for benign prostatic hypertrophy with bladder 
outlet obstruction and meatal stenosis; or that the proximate 
cause of the claimed disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part; or an event which was not reasonably 
foreseeable.   


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, which determined that new 
and material evidence had not been submitted, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 
(2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for residuals of a neck 
injury, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

3.  It is at least as likely as not that residuals of a neck 
injury, to include cervical spine degenerative disc disease, 
spondylosis, lower cervical disc derangement, and 
hyperostosis of the cervical spine, were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2005).

4.  Residuals of a left shoulder injury were not incurred in 
or aggravated by active military service, nor may they be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).

5.  Residuals of a left arm injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2005).

6.  Bilateral hip limitation of motion is proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.310 (2005).

7.  Residuals of a right calf muscle injury were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1154, 5103, 5103A, 5107 (West 2002 & 
Sup.. 2005); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2005).

8.  Bilateral foot or toe disorders are not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

9.  A chronic eye disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2005).

10.  The requirements for compensation for disability 
incurred as a result of VA medical treatment under 38 
U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.358, 
3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate those claims 
decided in this decision.  VA provided rating decisions, 
statements of the case, and supplemental statements of the 
case (SSOCs).  VA sent notice letters in September 2002, May 
2003, two in April 2004, November 2004, December 2004, and in 
March 2005.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding the claims.  These documents 
informed the veteran of what evidence is needed to 
substantiate the claims.  The letters also told the veteran 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as required in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present decision, because the Board has denied 
certain service connection claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of unfair prejudice to the veteran concerning 
those claims.  Further, because the Board has granted service 
connection for certain claims, the RO will assign initial 
effective dates based on the date that the RO received the 
current claims.  

Reopening Service Connection for Residuals of a Neck Injury

According to records, the veteran's aircraft was hit by enemy 
anti-aircraft artillery fire on June 15, 1944, and ditched 
into the English Channel.  The veteran was rescued while 
other crewmembers were killed.  The veteran received a Purple 
Heart.  The veteran claimed that he suffered a broken back, a 
neck injury, and shoulder, arm, and leg injuries, among 
others, during that combat mission. 

Service medical records (SMRs) confirm fractures of the first 
through fourth lumbar vertebrae, a left thigh wound, and a 
laceration on left hand.  A July 1, 1944, SMR notes left hip 
pain, ecchymosis, and generalized burning in the area.  A 
July 2 SMR notes that the back was unstrapped that day and 
the veteran had multiple complaints.  A July 3 report notes 
treatment for "numerous contusions."  A July 13 report 
notes that a tumefaction of the left thigh was aspirated.  A 
July 14 report notes that a needle was inserted into a cystic 
tumefaction of the left hip and 100 cc of fluid was 
aspirated.  A July 17 report notes that the veteran 
complained of soreness in ribs and muscles. 

In a May 1945 application for benefits, the veteran did not 
specifically mention the neck, although multiple injuries 
were listed.  In an August 1945 letter to VA, the veteran 
reported injury to his head, ear, back, leg, and hand.  

In a November 1945 letter, J.M. Adzima, M.D., reported that 
the veteran had injured his head and back as well as his arm 
and he had possible internal injuries.  

According to an April 1948 rating decision, the RO granted 
service connection for fractures of the lumbar vertebrae; 
however, the RO did not code the disability under Diagnostic 
Code 5285, Residuals of Vertebral Fracture.  Rather, the RO 
assigned Diagnostic Code 5320, which is a rating for Muscle 
Group XX.  Muscle Group XX provides support and movement of 
the spine, including the thoracic and cervical regions.  
38 C.F.R. § 4.73, Diagnostic Code 5320.

A March 1993 VA X-ray showed localized severe degenerative 
joint disease of the cervical spine.  A December 1993 VA X-
ray showed severe hypertrophic spurring at C5-7 with severe 
narrowing of the C6-7 intervertebral disc space and moderate 
degenerative changes at C2-7.  The impressions were 
moderately severe degenerative cervical spondylosis; and, 
lower cervical discogenic disease.  

A February 1999 VA emergency room report reflects a complaint 
of neck pain.  The veteran reported constant neck pain that 
was no different than that felt 50 years earlier.  An April 
1999 VA outpatient treatment report reflects severe anterior 
bridging from C5 to C7.  An October 1999 VA examination 
report does not offer an etiology, but the examiner did 
comment that the neck disability had definitely increased in 
severity over the recent 10 years.

Based on the above evidence, in October 1999, the RO denied 
the claim of service connection for residuals of a neck 
injury.  The veteran and his representative were notified of 
that decision and did not appeal.  Thus, the rating decision 
became final.  38 U.S.C.A. §§ 5108, 7105(b), (c).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103.

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  

The veteran requested that the claim be reopened in July 
2002.  He submitted an October 2000 VA orthopedic examination 
report that found posttraumatic degenerative joint disease of 
the lumbar and cervical spines.  He also submitted an August 
2002 letter from M. Raza, M.D., who explained that the 
veteran had neck pain ever since his injury in WW II.  During 
a January 2003 VA examination, the veteran reported a wartime 
whiplash neck injury. 

In a March 2003 rating decision, the RO determined that new 
and material evidence had not been submitted.  The veteran 
did not appeal and that decision became final.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
received it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In June 2003, the veteran requested service connection for 
neck pain.  

In August 2004, a VA examiner noted that because a neck 
injury during active service remained undocumented, an 
opinion concerning the etiology of the current cervical spine 
degenerative spondylosis would be speculative.  No other new 
evidence was submitted.  

The comments of the August 2004 VA examiner are new and 
material evidence.  Because the examiner found that the 
etiology of an undocumented neck injury will be based on 
speculation, significance is added to the veteran's report of 
continuity of symptomatology and to his combat claim.  
Because the veteran's testimony is assumed credible for 
purposes of reopening a claim, and because the August 2004 VA 
medical opinion shifts the focus entirely to the veteran's 
testimony, the August 2004 medical opinion, when considered 
in light of other evidence of record, raises a reasonable 
possibility of substantiating the claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The Board will therefore reopen the 
claim of entitlement to service connection for residuals of a 
neck injury.  



Service Connection for Residuals of a Neck Injury

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Where a claim stems from combat with the enemy during a 
period of war, VA shall accept as sufficient proof of service 
connection, satisfactory lay or other evidence of service 
incurrence, if consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence in service.  
Service connection for such injury or disease may be 
rebutted, however, by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(d).

In Cartright v. Derwinski, 2 Vet. App. 24 (1991), the Court 
stressed that lay evidence alone may be sufficient to place 
the evidence in equipoise and thus, under 38 U.S.C. § 
5107(b), establish entitlement to benefits.  The Board must 
do more than simply point to an absence of medical evidence; 
it must offer some basis for finding the lay evidence 
insufficient to establish entitlement to benefits.  See also 
Ashmore v. Derwinski, 1 Vet. App. 580, 583-84 (1991).  

A VA medical professional has declined to offer an opinion on 
the etiology of the current neck disabilities because the 
claims file does not mention the neck injury prior to 1993.  
The medical professional has not suggested that the current 
neck disorders are not of traumatic origin or that they are 
of recent origin.  An October 2000 VA examination report 
clearly finds both the lumbar spine and cervical spine 
degenerative joint disease to be of traumatic origin, which 
suggests a common etiology.  There is similarity between the 
current cervical spine diagnosis and the current lumbar spine 
diagnosis, which also suggests common etiology.  This is 
significant because the lumbar spine disability is service-
connected.  

Because the veteran is a combat veteran who has supplied 
credible evidence consistent with the circumstances, 
conditions or hardships of such service, the Board will 
accept his account of a neck injury during combat.  Because 
the veteran has supplied competent lay evidence of continuity 
of symptomatology of neck pain dating back to active service, 
because the medical evidence does not dissociate the current 
cervical spine disorders from active service trauma, nor does 
it tend to suggest that the current cervical spine disorder 
is of recent onset or of intercurrent cause (there is no 
evidence of post service neck trauma), the Board finds that 
an approximate balance of positive and negative evidence has 
been achieved.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is in relative 
equipoise in this case and that the benefit of the doubt 
doctrine must be applied.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  The claim of entitlement service 
connection for residuals of a neck injury is therefore 
granted.  



Left Shoulder Injury

In May and September 1945, the veteran reported left-sided 
injuries incurred during a combat mission.  He reported left 
leg, left hand, and left arm injury, but he did not 
specifically mention the left shoulder area.  His SMRs 
reflect complaints of left-sided chest pains and soreness of 
the ribs, but no left shoulder complaint.  A December 1993 VA 
special orthopedic examination does not mention the shoulder.

A January 2004 VA outpatient treatment report reflects 
bradycardia with dizziness in the recent 6 months resulting 
in two falls.  A pacemaker was recommended.  

An October 2004 outpatient treatment report reflects left 
shoulder pain since a fall several months earlier.  X-rays 
showed probable subacromial calcific bursitis and minimal 
degenerative joint disease of the left shoulder.  

In November 2004, the veteran reported that he frequently 
lost his balance and fell.  He reported that when he fell, he 
injured his left shoulder and because of that injury he could 
not lift the left arm.  

In early December 2004, a VA magnetic resonance imaging (MRI) 
report showed moderate osteoarthritis of the left 
acromioclavicular joint; a chronic complete tear of the 
supraspinous tendon associated with some retraction of the 
tendon and atrophy of the muscle; possible tendinopathy 
and/or tear of the infraspinatous tendon; small moderate 
effusion; and, mild osteoarthritis.

Another December 2004 report notes that the veteran had an 
abnormal EKG in April 2004 due to bradycardia.  Later in 
December 2004, the veteran underwent a pacemaker insertion in 
the upper left chest.  Subsequently, he reported left 
shoulder pain due to the pacemaker.  

In a May 2005 NOD, the veteran reported that he was buffeted 
around the aircraft when it ditched in 1944 and had left 
shoulder pain at that time.  In April 2006, the veteran 
testified before the undersigned that he received left 
shoulder treatment during active service after the injury.  

In this case, although a left shoulder injury during combat 
is conceded, there is no indication of any chronic residual.  
The first post-service report of any left shoulder pain was 
recorded in October 2004 and that report links the shoulder 
pain to a fall earlier that year.  There is no competent 
evidence that tends to link the current shoulder disability 
to active military service or that shows that any arthritis 
became manifested to a degree of 10 percent within a year of 
separation.  Rather, both the medical and the lay evidence 
suggest that falls in 2003 or 2004 caused a left shoulder 
disability and that a pacemaker insertion caused additional 
shoulder pain.  

Concerning the use of the veteran's testimony and assertions 
as competent evidence, competent lay evidence is defined as 
that evidence which does not require specialized education, 
training, or experience.  38 C.F.R. § 3.159(a) (2).  The 
veteran may competently report the date of onset of his 
shoulder pain.  He may not, however, competently relate that 
shoulder pain to an injury during active service, as only 
those who have specialized training and knowledge are 
competent to render such an opinion.  38 C.F.R. § 3.159(a) 
(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Notably, the veteran has not supplied any lay evidence of 
continuity of symptomatology of left shoulder pain dating 
back to active service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
residuals of a left shoulder injury is therefore denied.  

Residuals of a Left Arm Injury

In a May 1945 application for benefits, the veteran did not 
specifically mention the left arm, although multiple injuries 
were listed.  In a September 1945 letter to VA, the veteran 
requested service connection for an arm injury and in a 
November 1945 letter, J.M. Adzima, M.D., reported that the 
veteran had injured his arm.  Dr. Adzima's examination 
report, however, does not further mention an arm injury.

A May 1946 rating decision does not mention the arm, nor does 
an April 1948 rating decision.

December 1993 and October 1999 VA compensation examination 
reports are silent for any left arm complaint.  A January 
2003 VA compensation examination report notes generalized 
weakness of both upper and lower extremities; however, no 
etiology was offered.

A May 2004 VA outpatient treatment report reflects that the 
veteran fell three days earlier and injured his left wrist.  
A May 2004 X-ray showed a normal left forearm.

In November 2004, the veteran reported that he could not 
raise his left arm; however, this appears to be related to 
his left shoulder claim, which has not been found to be 
related to active service. 

A January 2005 VA orthopedic compensation examination report 
is silent for a left arm complaint.  In April 2006, the 
veteran testified that he injured his left arm when his 
aircraft ditched.

In this case, a left arm injury during active service is 
conceded because the veteran is a combat veteran and because 
he did report a left arm injury in September 1945.  The next 
post-service complaint of any left arm pain was recorded in 
November 2004, which is 59 years later.  The current left arm 
pain appears to be unrelated to any event of active service.  
No competent evidence tends to link any left arm pain to 
active military service nor has the veteran provided lay 
evidence of continuity of symptomatology.  Thus, neither the 
medical or lay evidence suggest that an in-service arm injury 
has caused any current left arm pain. 

Although the veteran has attempted to link current left arm 
pain with active service, he may not competently do so.  
38 C.F.R. § 3.159(a) (1); Espiritu, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for service connection for residuals of a left arm 
injury is therefore denied.  

Bilateral Hip Disability

A July 1, 1944, SMR notes left hip pain, ecchymosis, and 
generalized burning in the area.  A July 14 report notes that 
a needle was inserted into a cystic tumefaction of the left 
hip and 100 cc of fluid was aspirated.  

In a May 1945 application for benefits, the veteran did not 
specifically mention either hip.  In an August 1945 letter to 
VA, the veteran reported injury to his back and leg, among 
others.  

In a November 1945 letter, Dr. Adzima reported that the 
veteran had injured his back and leg, but no mention was made 
of either hip. 

A March 1971 VA orthopedic examination report reflects 
complaints of low back pain and aching and fatigue in the 
left thigh with a gunshot wound scar of the thigh; however, 
all left hip motion was normal and no left thigh muscle 
atrophy was seen.

A December 1993 VA muscles examination report notes a history 
of a shrapnel injury to lateral left hip with damage to thigh 
and pelvic muscle groups.  The veteran reported left hip 
pain, worse when lying on his left side.  There was some 
hyperesthesia in the left hip area with mild gait disturbance 
due to pelvic girdle damage.  The residuals of a left thigh 
gunshot wound or shrapnel wound caused no bone or joint 
damage; however, motor strength in left hip rotation was 
decreased to 3/5 and there was pain on deep palpation over 
the left greater trochanter.  No left hip diagnosis was 
offered.

An October 2000 VA examination report reflects that the 
veteran walked with a limp secondary to a left thigh shell 
fragment wound.  

An August 2004 VA examination report reflects low back pain 
radiating to the hips and left leg numbness from the hip to 
the foot.  In October 2004, the veteran reported that his hip 
problem was related to his back problem.  

A January 2005 VA orthopedic compensation examination report 
reflects that the examiner would consider an initial claim of 
entitlement to service connection for posterior hips strain 
secondary to lumbosacral osteoarthritis with degenerative 
discogenic disease.  The report notes that a November 2004 
left hip X-ray was negative; however January 2005 X-rays 
showed degenerative changes of both hips, greater on the 
right.  Currently both hips were painful, worse on the left.  
The veteran reported that the pain decreased the range of 
motion of the hips and, using a goniometer, the examiner 
confirmed limitation of motion of both hips.  

The hip-related diagnosis was bilateral hip degenerative 
joint disease with painful limitation of motion.  The 
physician found a component of service-connected low back-
related pain radiating to both hips.  The physician concluded 
that the hip pains were caused by both the service-connected 
lumbosacral osteoarthritis and the non-service-connected 
bilateral hip degenerative joint disease.  

In May 2005, the veteran reported that his hip pain was 
caused by the ditching of his aircraft in 1944.  In April 
2006, the veteran offered testimony to that affect.

In this case, the SMRs do not reflect injury to either hip; 
however, the veteran, as a combat veteran, is allowed to 
supply that history, and has offered testimony to the effect 
that his hips were traumatized during ditching of his 
aircraft in June 1944.  He feels that current hip disability 
stems from the 1944 injury.  Because he is not a medical 
professional, however, his opinion linking a current disorder 
to active service cannot be used.  Espiritu, supra. 

Nevertheless, the uncontroverted competent medical opinion of 
January 2005 reflects that the service-connected lumbar spine 
disability has increased the pains of the non-service-
connected arthritic hips.  According to 38 C.F.R. § 4.45, 
joint pain is a factor of disability.  Thus, a service-
connected disability (lumbar spine degenerative joint 
disease) has aggravated a non-service-connected disability 
(osteoarthritis of both hips) via increased hip pains.  
Secondary service connection is available where a service-
connected disability has aggravated a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Secondary service connection for the bilateral hips must 
therefore be considered.

The VA examiner did not separate the service-connected 
bilateral hip limitation of motion from the non-service-
connected limitation of motion.  Indeed, such an estimate 
might be impossible to obtain.  The Court has held that where 
the manifestations of a service-connected disability cannot 
be separated from the manifestations of a non-service-
connected disability, all manifestations must be attributed 
to the service-connected condition.  Mittleider v. West, 
11 Vet. App. 181 (1998).  Therefore, the Board will attribute 
the painful bilateral hip limitation of motion to the 
service-connected low back disability.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors service 
connection for bilateral hip limitation of motion secondary 
to service-connected low back disability.  Service connection 
for bilateral hip limitation of motion is therefore granted.  

Residuals of a Right Calf Muscle Injury

The SMRs and the veteran's initial service connection claims 
do not mention a right calf muscle injury.  In August 1997, 
the veteran related an account of flying 66 combat missions, 
some of which were at altitudes where minus 30 to minus 40 
degree temperatures were encountered, in an unheated 
aircraft.  He reported that frostbite and Charlie horses 
(calf cramps) resulted from these cold temperatures.  

A March 1998 VA arteries and veins examination report 
reflects that the veteran related Charlie horses to injuries 
received during an aircraft ditching in the English Channel 
in June 1944.  The examiner offered two diagnoses, that of 
hypertension and obesity, and opined that the symptoms were 
not related to frozen feet in service.  It is not clear that 
the examiner was addressing the etiology of Charlie horses.

In March 2002, the RO granted service connection for 
residuals of cold injury to both feet; however, a right calf 
Charlie horse or muscle cramp was not discussed.  

During a May 2004 VA podiatry clinic visit, the veteran 
reported a golf ball-sized hard area on his right calf.  The 
examiner could not palpate any lesion and an X-ray did not 
reveal any calf muscle disorder.

In a May 2005 NOD, the veteran reported daily right calf 
cramps and Charlie horses.  In November 2005, he reported 
that a golf ball-sized lump appeared on the right calf and he 
had Charlie horses each morning.  

In February 2006, the veteran's representative argued that 
the right calf disorder was a residual of a muscle injured 
during active military service.

In April 2006, the veteran testified before the undersigned 
that he injured the right calf in 1944 and was treated for it 
at that time.  He did not allege that he had continuous right 
calf cramps from active service to the present.

In this case, a right calf injury in 1944 is conceded, 
because the veteran is a combat veteran.  The first post-
service complaint of a right calf cramp was recorded in 
August 1997 over 52 years later.  Thus, the complaint appears 
to be unrelated to any event of active service.  There is no 
competent evidence that tends to link right calf cramping to 
active military service nor has the veteran provided lay 
evidence of continuity of symptomatology.  The veteran has 
attributed right calf cramps to an injury received in 1944 
and also to flying in an unheated Army plane at very cold 
altitudes; however, he may not competently do so.  38 C.F.R. 
§ 3.159(a)(1); Espiritu, supra.  Thus, neither the medical 
nor the lay evidence suggests that any current right calf 
cramping began in or was caused by active military service. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for service connection for residuals of a right 
calf muscle injury is therefore denied.  

Bilateral Foot and Toe Disorders Secondary to Cold Injury 
Residuals

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In March 2002, the RO granted service connection for cold 
injury residuals of both feet.  The cold injury symptoms 
mentioned in the rating decision include bilateral foot 
discomfort, marked sensitivity to cold, numbness, some 
difficulty walking, and foot swelling.  There was redness or 
cyanosis of the toes of both feet with scaling of skin.  The 
soles had reduced sensation.  Pulses were diminished and 
peripheral vascular arteriosclerosis was found.  The 
veteran's gait was slightly antalgic.  The Board therefore 
considers these symptoms to be service-connected.

In May 2002, the veteran mentioned that his conditions had 
worsened.  The RO interpreted this as a claim for an 
increased rating for cold injury residuals.

A May 2004 VA podiatry treatment report reflects that the 
veteran complained of pain in the metatarsal area of both 
feet.  The podiatrist noted that the skin of the feet was 
warm and dry and pulses were palpable.  

According to an August 2004 VA cold injury protocol 
examination report, a May 2004 X-ray showed a right calcaneal 
spur.  During the examination, the veteran reported left 5th 
toe pain and right great toe pain that began 6 months 
earlier.  The veteran wore shoe inserts that helped.  The 
examiner found bilateral onychomycosis with thickening and 
yellowing of toenails.  Except for the reported toe pains, no 
other toe pain, toe joint abnormality or limitation of 
motion, toe weakness, or toe deformity was found.  No other 
complaint of either foot was noted and both feet were found 
to be quite normal.  The examiner did find that bilateral 
onychomycosis was more likely than not related to cold 
injury.

A subsequent August 2004 VA podiatry clinic note reflects an 
ingrown nail on the right foot and a corn plaster applied to 
the left foot.  The podiatrist then offered an impression of 
ingrown nail on the left and a painful deformity of the right 
5th toe.  The podiatrist then excised a wedge from the right 
great toe and ordered a toe spacer for the left foot.

In November 2004, the veteran reported left foot 5th toe pain 
and right foot big toe pain.  In December 2004, the veteran 
reported that both feet were painful.  

In December 2004, the RO granted an increased 30 percent 
rating for the left foot on the basis of pain, cold 
sensitivity, numbness, X-ray evidence of arthritis, and nail 
abnormalities.  The RO did not grant an increased rating for 
the right foot, however.  

In February 2006, the veteran's representative argued for 
service connection for bilateral anterior metatarsalgia with 
Morton's neuroma.  The veteran did not mention the foot claim 
during his April 2006 hearing.

The Board finds no basis for a grant of service connection 
for separate service connection bilateral anterior 
metatarsalgia with Morton's neuroma secondary to service-
connected cold injury residuals.  A Morton's neuroma has not 
been found in this case.  As noted in Fenderson v. West, 
12 Vet. App. 119, 125 (1999), the Court stressed that there 
are five elements of a service connection claim.  One of them 
is the existence of a claimed disability.  In this case, 
there is no competent medical evidence of a Morton's neuroma.  
Thus, service connection is not warranted.  Moreover, any 
foot discomfort, such as metatarsalgia, is already service-
connected and has been considered in the current foot ratings 
assigned under 38 C.F.R. § 4.114, Diagnostic Code 7122.  

The veteran, or his representative, may not competently offer 
a diagnosis or an opinion concerning the etiology of a 
current disability, because they are not medical 
professionals.  38 C.F.R. § 3.159(a) (1); Espiritu, supra.  
After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for service connection for additional bilateral 
foot and toe disorders secondary to cold injury residuals 
must be denied.  

Chronic Eye Disorder

The SMRs reflect that the veteran had perfect vision (20/20) 
at enlistment and at discharge.  A 1970 VA examination report 
reflects 20/30 visual acuity, uncorrected, in both eyes and 
conjunctivitis.  

A July 2002 VA ophthalmology examination report reflects that 
the veteran complained of chronic tearing for many years.  
One year ago, cataracts were found.  The veteran also 
reported blurry vision that he felt were caused by cataracts.  
The examination report notes cataracts, dry eyes, 
blepharitis, and refractive error.  The veteran requested 
service connection for watery eyes and blurry vision in 
November 2004.

In May 2005, the veteran reported that he was slowly going 
blind and could not see to read.  In October 2005, he 
reported that removal of cataracts was planned.  In April 
2006, he testified that his vision had worsened over time and 
that his eye troubles seem to have begun in or around 2004.  

The Board finds no basis upon which to grant service 
connection for a chronic eye disability.  The SMRs are silent 
for an eye or vision complaint and the veteran has not 
alleged that active service has caused any eye injury or 
disability.  Refractive error is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303.  Other claimed eye 
disorders, such as cataracts and blepharitis, were first 
noted decades after active service, no medical evidence has 
been submitted that tends to relate these disorders to active 
service, and the veteran has not alleged continuity of any 
eye-or-vision-related symptomatology from active service.  
The veteran may not competently offer an opinion concerning 
the etiology of a current eye disability, because he is not a 
medical professional.  38 C.F.R. § 3.159(a) (1); Espiritu, 
supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for service connection for a chronic eye disability 
must be denied. 
 
Compensation pursuant to the provisions of 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, VA must 
compensate a claimant for disability or death due to VA 
hospital care, medical or surgical treatment, or examination, 
in the same manner as if such disability, aggravation or 
death were service-connected under the following 
circumstances: if the veteran suffers from additional disease 
or injury, or an aggravation of an existing disease or 
injury, caused as a result of VA training, hospitalization, 
medical or surgical treatment, or examination; or caused in 
the pursuit of certain vocational rehabilitation.  The 
qualifying disability or death must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.358, 3.800 (2005).  Competent 
medical evidence is required to support claims involving a 
medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death, which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (a) (1) (A) and (B) (West 
2002); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c) (1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c) (3).

The factual elements necessary to support a claim under 38 
U.S.C.A. § 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  VAOPGCPREC 05-01.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A January 2004 VA clinical report notes that the veteran had 
acute renal failure from dehydration.  The report notes 
massive benign prostatic hypertrophy with bladder outlet 
obstruction and meatal stenosis.  The report also notes a 
history of erectile dysfunction corrected by penile implant.  

A VA clinical record reflects that on March 11, 2004, the 
veteran underwent cytoscopy and urethral dilation to correct 
the bladder outlet obstruction.  The report notes that mid-
shaft hypospadias existed (hypospadias is a developmental 
anomaly in which the urethra opens on the underside of the 
penis or on the perineum, Dorland's Illustrated Medical 
Dictionary 810 (28th ed. 1994)).  Cytoscopy revealed 
occlusive prostate tissue in the posterior urethra.  
Genitourinary surgery was contemplated.

In April 2004, the veteran reported that urinary dribbling 
and slow stream had been caused by poor results of the recent 
VA surgery.  He felt that the recent procedure did ease a 
urinary bladder obstruction and, in fact, it had resulted in 
injury to the penis. 

On December 13, 2004, after valid consent had been obtained, 
a transurethral resection of the prostate gland was 
performed.  In the recovery room, heavy bleeding began and 
the veteran was returned to the operating room where two 
small bleeding arterial vessels were discovered and closed. 

In April 2005, the RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for benign prostatic hypertrophy 
with bladder outlet obstruction and meatal stenosis.

In April 2006, the veteran testified that from the time of 
the VA surgery, he could no longer urinate normally, that is, 
he must now sit on a toilet to urinate; however, the main 
problem was pain.

The urinary dribbling and slow stream that the veteran claims 
were caused by VA treatment in March 2004 had been clearly 
noted in January 2004.  There is no medical evidence that the 
March 2004 VA medical procedure injured his penis.  Erectile 
dysfunction, a penile implant, hypospadias, benign prostatic 
hypertrophy, and bladder outlet obstruction preexisted the 
March 2004 treatment and therefore could not have been caused 
by that treatment.  The medical evidence does not tend to 
show that additional disability was caused by VA medical or 
surgical treatment; or that the proximate cause of the 
claimed disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part; or an event which was not reasonably 
foreseeable.   

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for a compensation under 38 U.S.C.A. § 1151 is 
therefore denied.  


ORDER

Service connection for residuals of a neck injury is granted. 

Service connection for residuals of a left shoulder injury is 
denied.

Service connection for residuals of a left arm injury is 
denied.

Service connection for bilateral hip limitation of motion as 
secondary to service-connected low back disability is 
granted.

Service connection for residuals of a right calf muscle 
injury is denied.

Service connection for bilateral foot and toe disorders as 
secondary to service-connected cold injury residuals is 
denied.

Service connection for a chronic eye disability is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
benign prostatic hypertrophy with bladder outlet obstruction 
is denied.


REMAND

PTSD

No SOC has been issued addressing entitlement to service 
connection for PTSD.  Thus, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  

Loss of Equilibrium

The SMRs note a wound and laceration of the upper left 
forehead with possible skull fracture in October 1942.  An 
additional head injury with possible loss of consciousness 
was incurred in June 1944 during a ditching at sea.  The 
veteran was neurologically normal at separation, however.  In 
November 1945, a private physician noted that the veteran 
continued to have pains between his eyes and forehead.  A May 
1946 VA examination report notes frequent severe headaches.

An October 1999 VA orthopedic examination report reflects 
that the veteran reported that he lost his balance easily 
when he turned his head either way or looked up or down.  A 
January 2003 VA orthopedic examination report mentions a 
complaint of occasional dizziness.  A January 2004 VA 
outpatient treatment report reflects bradycardia with 
dizziness resulting in at least two falls.  In November 2004, 
the veteran reported that he frequently lost his balance and 
fell.  

In February 2006, the veteran's representative argued that 
the veteran's dizziness was caused by a peripheral vestibular 
disorder.  In April 2006, the veteran related dizziness to 
neck pain.  Because the SMRs reflect a head injury with 
possible loss of consciousness, the claim is plausible.  
Therefore, the veteran should be examined to determine the 
nature and etiology of any dizziness.

Duodenal Ulcer

In a November 1945 letter, J.M. Adzima, M.D., reported that 
the veteran had swallowed water before being rescued at sea.  
He was to have a stomach operation in service but it was 
found to be unnecessary.  He had possible internal injuries.  
A February 1946 VA examination report notes complaints of 
daily stomach pains that occurred at certain times of the 
day; however, no diagnosis was offered.

A July 1966 RO rating decision notes that a "P-10 dated in 
1949" located in the claims folder mentions the possibility 
of a duodenal ulcer.  This document is not currently found in 
the claims folder.

A November 1970 VA examination report and clinical records 
since then note duodenal ulcers.  In a July 1971 letter to 
VA, the veteran suggested that an ulcer first appeared in 
1945.  In July 2002, the veteran attributed his ulcers to 
having swallowed oily water when his aircraft ditched in 
1944.  In November 2002, the veteran reported that he has had 
ulcer pain since June 15, 1944.  

This service connection claim appears to be plausible; 
however, additional medical evidence would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist as specifically affecting the 
issues on appeal.

2.  The AMC should contact the veteran 
and ask that he identify all sources of 
recent medical treatment received for his 
claimed disability due to loss of 
equilibrium and duodenal ulcer disease 
since March 1996, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be l requested.  All records obtained 
should be added to the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of a claimed disorder 
involving loss of equilibrium.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should assume 
that the veteran received head trauma 
with possible momentary loss of 
consciousness in June 1944 when his 
aircraft ditched.  The physician is asked 
to examine the veteran, elicit a complete 
history of dizziness or loss of 
equilibrium, and answer the following:

I.  Does the veteran currently have 
a vestibular disorder or other 
disorder that causes dizziness?

II.  If the answer above is "yes", 
provide a diagnosis and offer an 
opinion addressing whether it is at 
least as likely as not that this 
disability had its onset in service, 
or is etiologically related to or 
being aggravated by any service-
connected disability or medication 
taken for a service-connected 
disability.

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

The AMC should make arrangements for a 
medical opinion by an appropriate 
specialist to determine the etiology of 
duodenal ulcer disease.  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
note complaints of stomach pains in 1945 
and to note that the RO found evidence of 
a possible ulcer in 1949.  The physician 
is asked to answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that duodenal ulcer disease had its 
onset in service, or is 
etiologically related to or being 
aggravated by any service-connected 
disability or medication taken for a 
service-connected disability?

II.  If the answer above is "no" 
then is it at least as likely as not 
(50 percent or greater probability) 
that duodenal ulcer disease began 
within a year of separation from 
active service?

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
veteran may be examined if necessary.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims for service connection for loss of 
equilibrium and for duodenal ulcer 
disease.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond. 

5.  The RO should issue a statement of 
the case addressing service connection 
for PTSD.  This issue will be returned to 
the Board after issuance of the statement 
of the case only if perfected by the 
filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


